Citation Nr: 1508105	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-18 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to increased rating for status post lumbar strain with degenerative changes, currently evaluated at 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's increased rating claim for his service connected status post lumbar strain with degenerative changes.  See November 2008 Notice of Disagreement, March 2010 Statement of the Case, May 2010 VA Form 9, and September 2012 Supplemental Statement of the Case.

During the pendency of the current appeal, jurisdiction of the Veteran's claim was transferred to the RO in Atlanta, Georgia.  Additionally, in December 2012 and within 90 days of the appeal certification letter, the Veteran submitted a VA Form 21-22, naming Georgia Department of Veterans Service as his new representative.  In January 2013 the RO acknowledged the new representative appointment.  The Board notes that the Veteran's former representative, The American Legion, filed a January 2015 appellate brief on behalf of the Veteran.  Irrespective of this misplaced action by the Veteran's former representative, the title page reflects the Veteran's appointment of his new representative.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS contains the January 2015 appellate brief and documents unrelated to this appeal.  Virtual VA contains duplicative and unrelated documents to this appeal.


FINDING OF FACT

The Veteran had, at worst, thoracolumbar spine flexion to 50 degrees and with no evidence of ankylosis, incapacitating episodes of intervertebral disc syndrome (IVDS), bowel or bladder impairment, or symptoms of radiculopathy.



CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no higher, for status post lumbar strain with degenerative changes are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  A letter dated in September 2007, sent prior to the February 2008 rating decision, fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, a November 2008 letter included the disability rating criteria for spinal disability and Diagnostic Code 5273 in compliance to Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008).  The November 2008 letter was sent prior to the March 2010 statement of the case which adjudicated the Veteran's increased rating claim.

Relevant to the duty to assist, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment and examination reports.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Moreover, in December 2009 and May 2012, the Veteran was afforded VA examinations.  The Board finds the VA examinations are adequate because they were based upon a physical examination of the Veteran; consideration of his pertinent medical history, lay assertions, and current complaints; and a sufficiently detailed description of his back disability to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board notes that the May 2012 VA examination recorded the range of motion for the Veteran's thoracolumbar spine as he has only complained of low back pain even though the December 2009 VA examination recorded the range of motion for both his cervical and thoracolumbar spines.  Furthermore, he has not asserted, and the evidence does not show, that his symptoms have materially worsened since the May 2012 evaluation.  

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the Veteran's increased rating claim.  The Veteran has been notified and made aware of the rating criteria, the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating

Pertinent Law and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which are based on average impairment of earning capacity and are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA regulations require that a disability evaluation be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical and industrial history is to be considered and a full description of the effects of the disability upon ordinary activity is also required.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made; and thus "staged" ratings may be assigned for separate periods of time based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows or fails to show with respect to the Veteran's claim.


Status Post Lumbar Strain with Degenerative Changes

The Veteran contends that he is entitled to a higher rating for status post lumbar strain with degenerative changes due to his moderately severe pain in his cervical and lumbar spines which led to muscle spasms and limited his range of motion.  

In this case, the Veteran's service-connected status post lumbar strain with degenerative changes is rated under diagnostic code 5237 for lumbosacral or cervical strain.  38 C.F.R. § 4.71(a).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective beginning on September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5242.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, effective beginning on September 26, 2003, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine was 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

The Rating Schedule also provides that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., at Note (5). The Board notes here that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Colayong v. West, 12 Vet. App. 524, 528 (1999).

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The evidence for consideration includes VA compensation examination reports, VA treatment records, and the Veteran's and third party lay statements in support of his claim.

A December 2007 VA examination report reflects the Veteran's complaints of increased low back pain and inability to stand longer than 35-40 minutes without having to sit down.  He stated prolonged standing was required for his fulltime job at a supply warehouse.  Veteran reported flare-ups about 3 times a month when jogging 4-5 miles or increased bending with physical activities.  The Veteran denied any urinary or fecal incontinence, numbness, paresthesias, or leg or foot weakness.  He also denied having any incapacitating episodes for either the cervical or thoracolumbar region in the past twelve months.  Upon physical examination of his thoracic spine, the Veteran did not display any spasms, atrophy, guarding, or weakness.  He had pain and tenderness bilaterally.  The Veteran showed negative indication on testing for Lasegue's sign.  The Veteran had thoracolumbar spine flexion to 85 degrees with objective indication of pain beginning at 60 degrees but no additional loss of motion due to repetitive use.  His thoracolumbar spine extension was to 40 degrees with objective indication of pain beginning at 30 degrees but no additional loss of motion from repetitive use.  The Veteran had left side lateral flexion of the thoracolumbar spine to 45 degrees with no objective indication of pain and five degrees of additional loss of motion due to repetitive use and right side lateral flexion of the thoracolumbar spine to 35 degrees with objective indication of pain beginning at 35 degrees but no additional loss of motion from repetitive use.  Left and right side lateral rotation of the thoracolumbar spine was to 45 degrees with no indication of objective pain or additional loss of motion due to repetitive use.  With respect to his cervical spine, the Veteran did not display any spasms, atrophy, guarding, tenderness or weakness of the cervical spine.  He had pain with motion when moving to the right but none when moving toward the left.  The Veteran had cervical spine flexion to 40 degrees with no objective indication of pain or loss of motion due to repetitive use.  His cervical spine extension was to 15 degrees with objective indication of pain beginning at 10 degrees but no additional loss of motion from repetitive use.  The Veteran had left side lateral flexion of the cervical spine to 40 degrees with no objective indication of pain or loss of motion due to repetitive use and right side lateral flexion of the cervical spine to 35 degrees with objective indication of pain beginning at 30 degrees but no additional loss of motion from repetitive use.  Left side lateral rotation of the cervical spine was to 70 degrees with no indication of objective pain or additional loss of motion due to repetitive use.  Right side lateral rotation of the cervical spine was to 60 degrees with indication of objective pain beginning at 55 degrees but no additional loss of motion from repetitive use.  The examiner found these symptoms did not cause an abnormal gait or spinal contour.  The Veteran displayed normal muscle strength, sensory perception, and reflexes in both the upper and lower extremities.

In January 2008, the Veteran reported having a chronic "dull" ache in his low back during a VA treatment visit.  The clinician observed a coordinated and smooth gait with no clubbing or cyanosis.  The VA clinician noted the Veteran had no misalignment, defects or deformities of joints with full range of motion without pain or contractures.  The clinician found no muscle atrophy or weakness.

In February 2008 the Veteran reported for a VA orthopedic consultation.  The Veteran reported numbness involving both feet and hands which spreads to the knees and elbows.  Upon a back examination, the clinician noted some apparent loss of motion but did not provide any range of motion measurements.

A July 2008 VA electromyography exam showed no evidence of active left or right lumbar radiculopathy.  An October 2008 VA MRI images of the Veteran's lumbar revealed mild disc bulges with no significant canal or foraminal narrowing between each of the L1 to L4 joints.  The L4-L5 images showed a broad based disc bulge with central disc herniation and moderate right foraminal narrowing.  L5-S1 images showed broad based disc osteophyte with moderate bilateral foraminal narrowing.

In June 2009, the Veteran reported to his VA clinician that he had low back pain and was locally receiving physical therapy.  In December 2009, the Veteran reported for a VA primary care visit and reported chronic low back pain which was greater than 3 (on a scale of 1-10) but tolerable.

At a May 2012 VA back examination the Veteran reported having constant dull back pain which becomes significantly worse when he has to stand for long periods of time.  The Veteran reported that his flare-ups do not impact the function of his thoracolumbar spine.  Upon physical examination, the Veteran's thoracolumbar spine's forward flexion was to 90 degrees or greater with objective evidence of painful motion beginning at 50 degrees.  Extension was to 30 degrees or greater and showed no reduction of motion due to evidence of painful motion.  Right and left lateral flexion were to 30 degrees or greater with no objective evidence of painful motion.  Right and left lateral rotation were to 30 degrees or greater with no objective evidence of painful motion during left lateral rotation and no reduced range of motion due to painful motion during right lateral rotation.  Additionally, the Veteran did not display any additional loss of range of motion from repetitive use.  Moreover, the Veteran did not have guarding, muscle spasms, localized tenderness, or pain to palpation.  His muscle strength and sensory examinations revealed normal findings bilaterally.  Reflex examination of his lower extremities revealed bilateral hypoactive knee and ankle reflexes.  The Veteran had negative straight leg raising tests for both legs and did not show any other signs or symptoms due to radiculopathy.  The VA examiner found the Veteran did not have intervertebral disc syndrome and the Veteran did not report any incapacitating episodes.  The examiner found the Veteran did not use any assistive devices for locomotion.  The Veteran reported performing office work, using an employer provided special chair for his back symptoms, and taking off work one to two days in the past three months due to back pain.

In December 2008, the Veteran's employer stated that he could not bend in "certain ways to reach shelved parts" and was "required to sit down after standing longer than 20 minutes due pain in his lower back".  The employer stated that the Veteran's functional limitations affected his job load and capacity.  In addition, the Veteran's wife stated that he could not stand on his feet for more than 10 to 15 minutes, was unable to bend in "certain ways" and could only sleep a "certain way".  She reported the Veteran's limitations required additional time to complete his daily schedule which negatively impacted his quality of life.

The Veteran has a 10 percent disability rating for his service-connected status post lumbar strain with degenerative changes.  As discussed above, to warrant a higher rating, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

With respect to the Veteran's limitation of range of motion for his service-connected status post lumbar strain with degenerative changes, the Board has considered and the record evidence shows staged ratings are not warranted as his condition has remained stable throughout the appeal period.  See Francisco, 7 Vet. App. 55; see also Hart, 21 Vet. App. 505.

The record evidence shows that in December 2007 the Veteran's limitation of forward flexion was to 60 degrees based on objective indication of pain and his combined range of motion of the thoracolumbar spine was 210 degrees.  His May 2012 VA examination revealed that his limitation of forward flexion was to 50 degrees based on objective indication of pain and his combined range of motion of the thoracolumbar spine was 200 degrees.  Accordingly, both VA examinations show the Veteran is entitled to a 20 percent rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine throughout the appeal period.  The thoracolumbar spine was consistently found to have range of motion on objective examination.  The Veteran was able to move his spine and demonstrate forward flexion, extension and lateral rotation during every examination of record.  Furthermore, the clinical evidence does not establish and the Veteran has not alleged that his thoracolumbar spine was ankylosed or that he experienced such symptoms as difficulty walking due to limited line of vision, difficulty breathing or eating, atlantoaxial or cervical subluxation or dislocation, or nerve root stretching, as is required for unfavorable ankylosis for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

In addition, while there is no record evidence of functional loss due to pain and weakness of the thoracolumbar spine that would otherwise warrant assigning a higher rating, such functional loss does not more nearly approximate unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, i.e., the symptomatology required for either a 50 percent disability rating or a total rating.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The December 2007 and May 2012 VA examinations are silent with respect to findings of any symptomatology tantamount to unfavorable ankylosis.  In this regard, the VA examiners found that the additional limitation even considering painful and repetitive motion was painful motion and reduced range of motion.  Under these circumstances, there is no basis for a rating higher than 20 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.

While the Veteran has been diagnosed with lumbar spine degenerative disc disease, Diagnostic Code 5243, contemplating IVDS, may not serve as a basis for a rating higher than 10 percent as the December 2007 and May 2012 VA examiners found that IVDS was not present and the Veteran reported no incapacitating episodes for the twelve month period prior to each VA examination.  See Veteran's December 2007 and May 2012 VA examination reports.  

The Board finds no basis to assign a separate compensable rating for neurological abnormalities involving bowel or bladder impairment or radiculopathy.  In this regard, the record is negative for bowel or bladder impairment as a result of the Veteran's lumbar spine disorder and the Veteran denied experiencing such symptoms.  Id.  In February 2008, the Veteran complained of numbness to his extremities.  However, a July 2008 electromyography examination showed no evidence of active left or right lumbar radiculopathy.  Moreover, the December 2007 VA examination report reflects the Veteran's denial of numbness and a negative finding of Lasegue's sign.  The May 2012 VA examiner also found negative straight leg raising test results and no other signs or symptoms due to radiculopathy.  In the absence of any objective neurological findings, there is no basis to grant a separate compensable rating for neurological impairment of the bowel, bladder, or radiculopathy.

Therefore, the Board finds the Veteran is entitled to a 20 percent disability rating, but no higher, for his service connected status post lumbar strain with degenerative changes.

Other Considerations

With respect to the claim, the Board has applied Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all the Veteran's relevant symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id. 

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for his disability.  The criteria provide for higher ratings where greater losses of range of motion of the thoracolumbar spine are shown. 

Here, the Veteran's, his wife's and his employer's descriptions of his inability to bend are in accord with the clinical findings.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

The Board further notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the record shows the Veteran has fulltime employment.  Accordingly, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings in excess of those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to a 20 percent disability rating, but no higher, for status post lumbar strain with degenerative changes, is granted, 





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


